Exhibit 10.2
 

 
[image00004.jpg]




October 25, 2014


Matthew Sydney
539 Brandymede Road
Bryn Mawr, PA 19010


Dear Matt,


I am pleased to offer you a promotion to the position of Executive Vice
President, Sales and Marketing at HealthEquity, Inc. (hereinafter referred to as
the “Company”) upon the following terms and conditions:


DATE OF COMMENCEMENT
Your promotion will be effective as of November 1, 2014 (the “Effective Date”). 
This offer is contingent upon the completion of a successful background and
credit check, and the execution of the Team Member Confidentiality and
Intellectual Property Transfer Agreement containing non-compete, non-solicit and
non-disclosure provisions attached to this offer letter as Exhibit A.


COMPENSATION PACKAGE
Your compensation (including salary and bonus) will remain unchanged for the
balance of our 2015 fiscal year.


Commencing February 1, 2015, your base salary will be equal to $200,000.00 per
year and will be payable twice monthly on the 15th and last day of every month,
over a total of 24 pay periods per calendar year.


As the Executive Vice President, Sales and Marketing, commencing with the 2016
fiscal year, you will participate in an executive sales bonus plan, pursuant to
which you will be eligible to earn an annual target bonus equal to up to
$185,000 upon the achievement of certain performance targets, 20% of which will
be tied to the achievement of Company-wide goals, and the remaining 80% of which
will be tied to the sales team meeting sales targets.  In addition, if the
Company’s sales performance exceeds “target performance,” you will be eligible
to receive an additional “kicker” bonus equal to up to $50,000 (if the Company
achieves at least 115% of target performance but not more than 125% of target
performance), up to $100,000 (if the Company achieves at least 125% of target
performance but not more than 150% of target performance) or up to $140,000 (if
the Company achieves at least 150% of target performance).  There will be no
interpolation of performance between target levels.


In determining the amount of bonus actually earned and payable to you under the
Company executive sales bonus plan, the Company will consider your personal
performance in addition to the achievement of Company wide goals and the sales
team meeting its sales targets. Bonuses are not guaranteed and must be approved
by the Compensation Committee of the Board of
 
 
 

--------------------------------------------------------------------------------

Directors (the “Compensation Committee”) of the Company.  Additional details
regarding the bonus policy will be available in the executive sales bonus plan
to be adopted by the Compensation Committee.
 
As part of any bonus earned under the executive sales bonus plan described
above, you will be eligible to earn a payment equal to $.40 per newly activated
Health Savings Account for which the Company acts as sole custodian of account
funds and is permitted to earn normal rates of return on those funds, excluding
any Health Savings Accounts acquired from third parties, calculated at the end
of each month and payable in the month following the month in which the new
Health Savings Account is activated.  Notwithstanding anything in this offer
letter to the contrary, any amount payable to you under this paragraph during
the fiscal year will reduce the amount of the annual bonus that you are
otherwise eligible to receive from the Company for such fiscal year.


Subject to approval by the Compensation Committee and ratification by the Board,
you will also be granted 100,000 non-qualified stock options to purchase the
Company’s common stock pursuant to the Company’s 2014 Equity Incentive Plan (the
“Equity Plan”) at an exercise price equal to the fair market value of the
underlying common stock as of the date of grant, which will be as of the
effective date of your appointment. Subject to your continued employment with
the Company through each applicable vesting date, your rights to the stock
options to purchase 50,000 of the Company’s common shares will vest ratably over
a four year period, with 25% vesting on each anniversary of the Effective Date
and your rights to the stock options to purchase the other 50,000 shares of the
Company’s common stock will vest upon the achievement of certain performance
criteria.  The performance based vesting stock options vest upon the Company’s
attainment of the following performance criteria: (a) 10% of the stock options
will vest upon attainment of at least $34.5 million in Adjusted Earnings Before
Interest, Taxes, Depreciation and Amortization (“Adjusted EBITDA”) for the
fiscal year 2016, (b) 20% of the stock options will vest upon the attainment of
an annual growth rate of Adjusted EBITDA per share of common stock of 30% for
the fiscal year 2017, (c) 30% of the stock options will vest upon the attainment
of an annual growth rate of Adjusted EBITDA per share of common stock of 30% for
fiscal year 2018, and (d) 40% of the stock options vest upon the attainment of
an annual growth rate of Adjusted EBITDA per share of common stock of 25% for
fiscal year 2019.  In addition, the stock options will be subject to the terms
of the Equity Plan and the Company’s form of Nonstatutory Stock Option
Agreement.  Once the Compensation Committee has approved the grant of stock
options, you will receive additional information regarding the Equity Plan and a
copy of the Nonstatutory Stock Option Agreement evidencing your grant.


“AT WILL” EMPLOYMENT
Your employment with the Company is “at will,” which means that either you or
the Company may terminate the relationship at any time.  As such, neither this
letter nor any other oral or written representations may be considered a
contract for any specific period of time.


Should you have any questions, feel free to contact me at (801)727-1274.
*            *            *
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



Kindly indicate your understanding and acceptance of this offer letter by
signing below and returning a copy of the entire document to the People
Department.


We look forward to having you continue your association with HealthEquity, Inc.
and anticipate a long and successful future together.


Sincerely,




/s/ Natalie Atwood


Natalie Atwood
VP, People
HealthEquity, Inc.




ACCEPTANCE OF POSITION:


By signing this offer letter, I, Matthew Sydney, accept the job offer of
Executive Vice President, Sales and Marketing, at HealthEquity, Inc.






_/s/Matthew Sydney______________________________
    October 26, 2014_____
Signature
 Date






--------------------------------------------------------------------------------



Exhibit A
Team Member Confidentiality and
Intellectual Property Transfer Agreement
(see attached)
 
 

--------------------------------------------------------------------------------



Team Member Confidentiality and Intellectual Property Transfer Agreement
This TEAM MEMBER CONFIDENTIALITY AGREEMENT (“Agreement”), signed on the dates
set forth below to be effective as of November 1, 2014 (“Effective Date”), is
entered into by and between HealthEquity, Inc., a Delaware corporation
(“Company”), and Matthew Sydney a resident of the state of Pennsylvania (“Team
Member”).  Company and Team Member are referred to collectively herein as the
“Parties.”
Recitals
A.            Team Member is employed by Company; employment creates a
relationship of confidence and trust between Team Member and Company with
respect to certain information applicable to the business of Company, its Team
Members, and its clients or customers.
B.            Company possesses and will continue to possess information that
has commercial value and/or is protected by privacy laws, and as such, requires
the protection through this Agreement.
C.            “Confidential Information” for purposes of this Agreement
includes, without limitation, all of the following:  designs; improvements;
inventions; software and system architecture; processes; computer programs;
know-how; data; formulas and algorithms, marketing and business plans;
strategies; budgets, forecasts, projections, and financial statements; costs;
fee schedules; client and supplier lists; client and prospective client
databases; contractual terms; access codes and similar security information and
procedures; and all patents, copyrights, maskworks, trade secrets and other
proprietary rights relating thereto; personal identity, financial, health, and
contact information of the members/customers and other employees, directors, and
investors of Company.  However, that the term “Confidential Information” shall
not include any of the foregoing that is in the public domain.
D.            Team Member recognizes that any unauthorized use or disclosure of
Confidential Information would cause serious injury to Company, and that
Company’s willingness to employ or continue to employ Team Member depends upon
Team Member’s commitment to protect Company’s Confidential Information and to
comply with all of the provisions of this Agreement.
Agreement
Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Company and Team Member hereby agree as follows.
1.            Protection of the Confidential Information.  At all times during
and after Team Member’s employment, Team Member shall hold all Confidential
Information in confidence.  Team Member shall not disclose, retain, copy, or
permit any unauthorized
 

--------------------------------------------------------------------------------

person to disclose or copy any of the Confidential Information, except as may be
necessary for the conduct of Company’s business.  Team Member shall not use
Confidential Information except as necessary to perform Team Member’s duties as
an employee of Company as provided in this Agreement and as described in
Company’s offer of employment to Team Member or in Team Member’s job
description.
 
2.            Exceptions.  The confidentiality obligations under Section 1 do
not prevent the use or disclosure by Team Member of information that (a) is
required by law to be disclosed, but only to the extent that such disclosure is
legally required, (b) becomes a part of the public knowledge other than by a
breach by Team Member of an obligation of confidentiality, or (c) is rightfully
received from a third party and neither Company nor Team Member is obligated to
hold such information confidential.  If Team Member is requested by a government
agency or by a court order to disclose Confidential Information, to the extent
permitted by law, Team Member shall use reasonable efforts to notify Company of
the request to allow Company to file legal objections to such disclosure.
 
3.            Return of Confidential Information.  Upon Company’s request, and
in any event upon termination of Team Member’s employment by Company for any
reason, Team Member shall promptly return to Company all materials in Team
Member’s possession or control that contain or represent Confidential
Information.
 
4.            Non-Competition.
 
 
(a)     Acknowledgement.  Team Member acknowledges that (i) Company is engaged
in consumer driven health care, particularly in the business of acting as
custodian or administrator for medical payment reimbursement accounts including
but not limited to health savings accounts, flexible spending accounts and
health reimbursement accounts (the “Business”); (ii) the Business is expected to
be conducted throughout the United States; (iii) Team Member’s work for Company
will give Team Member access to trade secrets and confidential information
concerning Company and the Business, including, without limitation, proprietary
information and trade secrets and personal health and/or business information of
Company’s customers; and (iv) Company and its affiliates may be harmed if Team
Member competes with, or assists other persons in competing with, Company and/or
any of its affiliates.

 
(b)     Covenant Not to Compete.  Therefore, during Team Member’s employment by
Company and for a period of six (6) months from the date of a termination of
Team Member’s employment with Company by Team Member’s voluntary action or by
Company for “Cause” (defined below), and without the prior written consent of
Company, Team Member shall not, anywhere in the United States: (i) accept
employment with or render any service to a Direct Competitor of Company, or
create or engage in creating or conducting a Competing Business (each, defined
below), or (ii) develop, create, market, sell, promote, distribute, license or
commercialize any product

 
2

--------------------------------------------------------------------------------

 
or service that competes with the Business.  For a Team Member termination
“Without Cause” (defined below) there will not be a period of non-competition
that would prevent Team Member from accepting employment from a competitor or
participating in a Competing Business.  Regardless of the type of termination,
all confidentiality restrictions will be maintained to protect Confidential
Information.

 
(c)     “Direct Competitor” and “Competing Business” for purposes of this
Agreement means any division of a business or entity that is engaged in the
Business as defined in paragraph 4 (a) above.

 
(d)     “Cause” for purposes of this Agreement, means the occurrence of any one
of the following events:

 
(i)     Team Member’s willful and material breach of any provision of this
Agreement or of another written agreement entered into between Company and Team
Member, which breach is not cured within ten (10) days after Company provides
Team Member with written notice of the nature and existence of such material
breach;

 
(ii)     Team Member’s action, or failure to act, in a manner that violates
Company’s policies, including but not limited to any policy concerning sexual
harassment, substance abuse, as such policies may be in effect from time to
time, if such violation of Company’s policy would generally result in the
termination of employment of a Company employee;

 
(iii)     Fraud by Team Member relating to Company’s business;

 
(iv)     Commission by Team Member of a criminal offense or act of moral
turpitude that constitutes a felony in the jurisdiction in which the offense is
committed; or

 
(v)     Team Member’s unwillingness to perform the duties for which Team Member
was hired or retained which unwillingness to perform is not cured within thirty
(30) days after Company provides Team Member with written notice of the nature
and existence of such unwillingness to perform.

 
(e)     “Without Cause.”  Company shall be entitled to terminate Team Member’s
employment at any time without Cause.  “Without Cause” shall mean, for purposes
of this Agreement, for any reason that is not “Cause” as defined herein.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(f)     Additional Acknowledgement.  Team Member acknowledges that the
restrictions imposed by this Agreement, including, but not limited to, in this
Section 4 of this Agreement are reasonable and will not preclude Team Member
from being gainfully employed following a termination of employment with
Company.

 
(g)     Enforceability.  If any court shall determine that the duration,
geographic limitations, subject or scope of any restriction contained in this
Section 4 of this Agreement is unenforceable, it is the intention of the Parties
that this Section 4 of this Agreement shall not thereby be terminated but shall
be deemed amended to the extent required to make it valid and enforceable, such
amendment to apply only with respect to the operation of this Section 4 of this
Agreement in the jurisdiction of the court that has made the adjudication.

5.            Work Product. Any work product produced or developed by Team
Member in the performance of Team Member’s job duties constitutes Confidential
Information subject to the provisions of this Agreement.  In addition, any work
product produced or developed by Team Member is considered the intellectual
property of Company.  Team Member agrees to perform all acts necessary to
perfect any transfer of titles to such intellectual properties to Company.
 
6.            Covenant Not to Solicit.  During the term of employment and for a
period of one year from the date of any termination of Team Member’s employment
with Company for any reason:
 
 
(a)     Team Member shall not solicit for employment, or assist any other
non-Company owned entity in employing or soliciting for employment any
individual who is then an employee of Company.

 
(b)     Team Member shall not solicit or influence any client or customer of
Company either directly or indirectly to use or purchase services that are in
direct competition to those offered by Company.  Notwithstanding the forgoing;
after the termination of Team Member’s employment, Team Member, either for
himself/herself or on behalf of another entity, is allowed to respond to any
client or customer’s published request for proposal.

 
(c)     Team Member shall not negatively influence or attempt to negatively
influence any investor or potential investor in Company.  Team Member’s action
is considered to be in violation of this subsection (c) if either the list of
the investors or potential investors was obtained through Team Member’s
employment with Company; or Team Member attempts to persuade an investor or
potential investor to take adverse action against the Company using nonfactual
factors.

7.            Miscellaneous.
 
 
4

--------------------------------------------------------------------------------

 
 
(a)     Equitable Remedies. Team Member acknowledges that breach of this
Agreement may cause Company to suffer irreparable harm for which monetary
damages may be inadequate compensation. Team Member agrees that Company will be
entitled to seek an injunction restraining any actual or threatened breach of
this Agreement, or specific performance, if applicable, in addition to any
monetary damages.

 
(b)     Employment Relationship. The employment relationship between the Parties
will be governed by a letter from Company offering employment to Team Member,
dated October 25, 2014 and describing Team Member’s, compensation, duties and
responsibilities (the “Offer Letter”), and this Agreement.  Notwithstanding
anything to the contrary contained herein, Team Member’s employment is
considered to be “at will” and may be terminated by Company at any time for any
reason or no reason.

 
(c)     Entire Agreement. This Agreement and the Offer Letter set forth the
entire agreement of the parties with respect to the subject matter hereof, and
supersede all prior agreements, whether written or oral.

 
(d)     Waiver and Amendment. This Agreement may be amended only by a writing
signed by both parties hereto. No oral waiver, amendment or modification of this
Agreement shall be effective under any circumstances. The waiver by Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other or subsequent breach of this Agreement by Team Member.

 
(e)     Successors and Assigns. This Agreement may not be assigned by Team
Member, but Company may assign any or all of its rights under this Agreement to
any affiliate or subsidiary company of Company, so long as Company remains
liable for the performance of this Agreement by that affiliate or subsidiary
including the payment obligations of Company hereunder.  Except as provided in
the preceding sentence, this Agreement shall be binding upon, and inure to the
benefit of, the parties and their respective personal representatives,
successors and assigns.

 
(f)     Severability. Should any provision of this Agreement be considered
unenforceable by a court of law, the remainder of this Agreement shall remain in
force to the fullest extent permitted by law.

 
(g)     Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah.

*            *            *
[Signatures to appear on the following page.]



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the dates set forth below, to be effective as of the Effective Date.

 
HEALTHEQUITY, INC.
             
By:
/s/ Natalie Atwood
 
Name:
Natalie Atwood
 
Title:
VP of People
       
Date:
October 25, 2014
             
TEAM MEMBER
             
By:
/s/ Matthew Sydney
 
Name:
Matthew Sydney
 
Title:
Executive Vice President, Sales and Marketing
       
Date:
October 26, 2014

 
 
 
 

 


[Signature Page to M. Sydney’s Team Member Confidentiality and Intellectual
Property Transfer Agreement]

